Denis




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 21, 2014

                                      No. 04-14-00056-CV

                       MARC III GENERAL CONTRACTORS LLC,
                                     Appellant

                                                 v.

                                          Denis MEJIA,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-08438
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        Appellant has filed an agreed motion to stay this appeal pending settlement negotiations,
and alternatively, requesting an extension of time in which the appellees may file their brief. The
motion is GRANTED and this appeal is ABATED until April 16, 2014. Appellant is
ORDERED to file either (1) the appropriate motion to dismiss this appeal, (2) a motion to
reinstate appellate deadlines, or (3) a motion requesting additional time in which to conduct
mediation no later than April 17, 2014. If the appeal is reinstated, appellant’s brief is due thirty
days from the date of reinstatement.

       All other appellate deadlines are held in abeyance pending further order of this court.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court